On appeal from a taxation, under the statute, (a) of the Sheriff’s fees in this cause, for serving the writ of scire facias, the Court allowed to the Sheriff the following charges :
Serving writ on 32 defendants, $16,00
Travel fee on 32 defendants, 5 miles each,
all the defendants residing in one village,
5 miles from the court house, '9,60
*232Returning the writ, $00,12J~
Summoners fees—2 Summoners for each
tenant, 50 cents each, 32,00
Taxing costs and attendance, 75
Rut struck out the following charge as improper;
Summons in writing, prepared and left with each tenant, 50 cents each, $16,00
Birdseye, for the Sheriff.
Lynch, contra.

 Sess. 41, ch.259,s.12.